DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 5, 6, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Taj (4032205) in view of Nolf (4289553).
 	Taj discloses a device for connecting to a metallic shield of a cable, comprising an electrically conductive member (28) comprising a metal braid; and a holding feature comprising a constant force spring (30), wherein the conductive member is fixed to the constant force spring (re claim 1). Taj also discloses that the conductive member comprises copper (col. 2, line 43) (re claim 6); and the conductive member is positioned in line with the constant force spring (re claim 22).
 	Taj does not disclose an unwinding feature, wherein the unwinding feature comprises a loop fixed and disposed through an axial opening of the constant force spring (re claims 1 and 5).
 	Nolf  discloses a device comprising a constant force spring (5) and an unwinding feature (6/7) which comprises a loop (metal band rolled up to form a loop) and is disposed through an axial opening of the constant force spring and fixed to the constant force spring.  It would have been obvious to one skilled in the art to provide the constant force spring (30) of Taj with the loop as taught by Nolf to provide a gripping means on the cable (col. 3, lines 37-41).  It is noted that since .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taj in view of Nolf as applied to claim 1 above, and further in view of Shiga (9558866).
 	Taj, as modified, discloses the invention substantially as claimed except for the conductive member being tin plated.  Shiga discloses a device comprising a conductive member (4) comprising tin-plated copper.  It would have been obvious to one skilled in the art to modify the conductive member of Taj to have a tin plate as taught by Shiga to provide a soldering means in the conductive member.

Claims 1, 12, 21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kroon (4080024) in view of Taj and Conti et al. (5027864).
 	Kroon discloses a device for connecting to a metallic shield of a cable, comprising an electrically conductive member (14) and a holding feature comprising a constant force spring (26), wherein the conductive member is fixed to the constant force spring (re claim 1), wherein the conductive member is fixed to the constant force spring via a sheet (27) (re claim 12), wherein the conductive member is positioned perpendicular to the constant force spring (re claim 21), and 
 	Kroon does not disclose the conductive member comprising a metal braid and an unwinding feature, wherein the unwinding feature comprises a loop disposed through an axial opening of the constant force spring (re claim 1).
 	Taj discloses a device comprising a conductive member (28) which comprises a metal braid.  It would have been obvious to one skilled in the art to modify the conductive member (14) of Kroon to comprise a metal braid as taught by Taj to meet the specific use of the resulting device.
 	Conti et al. discloses a device comprising an unwinding feature (44) which is configured for grasping and pulling and comprises a loop and is disposed through an axial opening of a ring (43).  It would have been obvious to one skilled in the art to dispose a loop through an axial opening of the constant force spring of Kroon to provide a grasping and pulling means, as taught by Conti et al., for the constant force spring.  It is noted that since the unwinding feature (of Conti et al.) in the modified device of  Kroon comprises structure and material as claimed, it can be configured to grasping and pulling to install the constant force spring.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 5-7, and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 15, and 26 of U.S. Patent No. 9923285. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 7, 9, 15, and 26 of said patent disclose the invention as claimed.  Specifically, claims 7, 9, 15, and 26 of said patent disclose a metal braid (copper mesh); a constant force spring; a loop disposed through an axial opening of the constant force spring; and a sheet (contact strip).  Also, it would have been obvious to one skilled in the art to modify the copper mesh of .

Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 9, 15, and 26 of U.S. Patent No. 9923285 in view of Hebert (3593002).  Claim 14 additionally recites the sheet being fixed to the constant force spring by a fastening feature and the sheet including at least one slit, wherein the conductive member is threaded through the slit to secure thereto.  Although not disclosed in said patent claims, it would have been obvious to one skilled in the art to fix the sheet and the constant force spring in said patent by a fastening feature to secure the two together since using a fastening feature to secure two elements together is well-known in the art.  Hebert discloses a device comprising a conductive member (27) and a sheet (28), wherein the sheet includes at least one slit (30/31), and wherein the conductive member is threaded through the slit to secure thereto.  It would have been obvious to one skilled in the art to provide the sheet of said patent with at least one slit such that the conductive member can be secured to the sheet by threading the conductive member through the slit as taught by Hebert.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that one of ordinary skill would understand spring 25 of Taj to be an open-coil helical spring.  Examiner would disagree because Taj does disclose a constant force spring 30.  
 	Applicant argues that one of ordinary skill would not understand that support crown (6/7) of Nolf as an unwinding feature configured for grasping and pulling.  Examiner would disagree.  Claimed invention calls for an unwinding feature which comprises a loop disposed through an axial opening of the constant force spring.  Likewise, Nolf discloses an unwinding feature (6/7) which comprises a loop (metal band rolled up to form a loop) and is disposed through an axial opening of a spring.  The fact that the loop of Nolf comprises structure and material as claimed, it can be configured for grasping and pulling to install the constant force spring of Taj.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHAU N NGUYEN/Primary Examiner, Art Unit 2847